Case 1:19-cv-07224-LGS Document 50 Filed 01/15/20 Page 1 of 2

William T. Marshall Jr. Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas

New York, New York 10036

(212) 223-0400

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUSAN J. GALLI
Plaintiff,
- against -

PRICEWATERHOUSECOOPERS LLP
NOTICE/SEVERANCE POLICY As
Amended and Restated Effective February
1, 2011; PRICEWATERHOUSECOOPERS
LLP; PRICEWATERHOUSECOOPERS
ADVISORY SERVICES, LLC; JEFFREY
LAVINE: CATHERINE STAHLMANN;
MARIA CALABRESE; CHERYL
RIPORTI; THOMAS KOVELL;
COURTNEY MOORE;

Defendants.

 

 

Docket No. 19-cv-07224-(LGS) (SN)

ORDER:

(1) GRANTING CROSS-MOTION OF
PLAINTIFF SUSAN J. GALLI FOR
SUMMARY JUDGMENT IN WHOLE
OR IN PART;

(2) DENYING DEFENDANTS’ MOTION
TO COMPEL ARBITRATION; AND

(3) DENYING DEFENDANTS’ MOTION
FOR PARTIAL SUMMARY
JUDGMENT

This matter having been opened before the Court on the Cross-Motion of Plaintiff

Susan J. Galli for summary judgment, pursuant to Fed. R. Ciy. P. 56, against Defendants

PricewaterhouseCoopers LLP Notice/Severance Policy As Amended and Restated Effective

February 1, 2011, PricewaterhouseCoopers LLP, PricewaterhouseCoopers Advisory Services,

LLC, Jeffrey Lavine, Catherine Stahlmann, Maria Calabrese, Cheryl Riporti, Thomas Kovell,

Courtney Moore (collectively, “Defendants’”), and the Notice having been served upon Stephen L.

Sheinfeld, Esq., and B. Aubrey Smith, Esq., Winston & Strawn LLP, 200 Park Avenue, New York,
Case 1:19-cv-07224-LGS Document 50 Filed 01/15/20 Page 2 of 2

New York 10166-4193, attorneys for Defendants, and the Court having considered the papers

submitted, and for good cause shown:
It is on this day of , 2020.

ORDERED that Plaintiff Susan J. Galli’s Cross-Motion for summary judgment be

and is hereby GRANTED; and it is

ORDERED that Defendants’ motion to compel arbitration be and is hereby denied;

and

ORDERED that Defendants’ motion for summary judgment be and is hereby

denied;

IT IS FURTHER ORDERED that a copy of the within Order shail be served upon

all counsel of record within seven (7) days of its receipt.

 

HONORABLE LORNA G. SCHOFIELD, U.S.D.J.
